Citation Nr: 1423638	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  13-09 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether the Appellant's room and board costs at her independent living retirement community can be considered an unreimbursed medical expense for purposes of computing her nonservice connected death pension benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1941 to October 1945.  The Veteran died in October 2002; the present Appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that granted death pension benefits with special monthly compensation for aid and attendance (A&A) effective from February 14, 2012, but excluded the Appellant's monthly rent at her retirement community as an unreimbursed medical expense toward the computation of the amount of her award.

In December 2013 the Appellant submitted additional evidence in the form of a letter from the Executive Director of her residential community.  This evidence was received after the RO's last adjudication of the claim and was not accompanied by a waiver of original jurisdiction.  However, the letter is essentially duplicative of evidence that was provided to the RO in a Report of Contact in March 2013 and was considered by the RO in the subsequent Statement of the Case (SOC) and Supplemental SOC.  Accordingly, the Board may consider this evidence without causing prejudice to the Appellant.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Appellant's residential independent living retirement community does not provide her with medical services or assistance with two or more activities of daily living. 
CONCLUSION OF LAW

The Appellant's room and board costs at her independent living retirement community may not be included as an unreimbursed medical expense for the purpose of computing death pension award.  38 U.S.C.A. §§ 1541, 5107 (2002 & Supp. 2013); 38 C.F.R. §§ 3.23, 3.272 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), established an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of the evidence he or she should submit and of the assistance VA will provide to obtain evidence on the claimant's behalf.  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  In this case, the Appellant was provided notice in a letter dated in July 2012 regarding what information and evidence is needed to substantiate her claim for death pension benefits, as well as what information and evidence must be submitted by the claimant Veteran and what information and evidence will be obtained by VA.  The Appellant had ample opportunity to respond prior to issuance of the rating decision on appeal.

In any event, the Appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield, 444 F.3d 1328, 1333-34.

The Board finds the RO has also provided appropriate assistance.  The Appellant's medical condition is not in contention, so medical examination is not appropriate or required.  The RO has contacted the Appellant's residential community directly to confirm whether that facility is a qualifying medical provider.  The Appellant has been advised of her entitlement to a hearing before the Board in support of her appeal; she has declined such a hearing but has participated actively in the appeal process by providing documentary evidence in support of her claim.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield, 499 F.3d 1317.  Therefore, the Board finds that duties to notify and assist have been satisfied and will proceed to the merits of the issue on appeal.

Applicable Legal Principles

VA shall pay a pension to the surviving spouse of each Veteran of a period of war who met the qualifying service requirements.  38 U.S.C.A. § 1541.

The maximum annual rate of improved pension for a surviving spouse living alone is as specified in 38 U.S.C.A. § 1541(b).  The amount shall be increased from time to time under 38 U.S.C.A. § 5312.  38 C.F.R. § 3.23(a).  The maximum rate of improved pension above shall be reduced by the amount of the countable annual income of the surviving spouse.  38 C.F.R. § 3.23(b).  Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded under section 3.272.  38 C.F.R. § 3.271.

Specific exclusions from countable income include medical expenses.  38 C.F.R. § 3.272(g).
  
Unreimbursed medical expenses  (UMEs) will be excluded from a surviving spouse's income when all of the following requirements are met: (i) they were or will be paid by a surviving spouse for medical expenses of the spouse, veteran's children, parent and other relatives for whom there is a moral or legal obligation of support; (ii) they were or will be incurred on behalf of a person who is a member or constructive member of the spouse's household; and, (iii) they were or will be in excess of 5 percent of the applicable maximum annual pension rate or rates for the spouse (including increased pension for family members but excluding increased pension because of the need for aid and attendance or being housebound) as in effect during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.272(g)(2). 

"Nursing home" means (1) any extended-care facility licensed by a State to provide skilled or intermediate-level nursing care; (2) a nursing home care unit in a State veterans' home that is approved for payment by VA; or, (3) a VA Nursing Home Care Unit.  38 C.F.R. § 3.1(z).
 
If a beneficiary or dependent, or other person for whom medical expenses may be allowed, is maintained in a home, assisted-living facility, or other institution because the individual needs to live in a protected environment, all unreimbursed fees paid to the institution for custodial care ("room-and-board") and medical or nursing care are deductible expenses, as long as (1) a licensed physician certifies that the individual has a medical condition that makes such a level of care necessary; or, (2) VA has determined the individual is entitled to A&A or Housebound benefits as a beneficiary or the spouse of a Veteran entitled to compensation at the 30-percent rate or higher.  See M21-1MR,V.iii.1.G.43.h (Custodial Care, Including Assisted- Living Facilities).

In October 2012 the Veterans Benefits Administration (VBA) published Fast Letter (FL) 12-23, subject: Room and Board as a Deductible Unreimbursed Medical Expense.  The Fast Letter states that M21-1MRV.iii.1.G.43.h appears to provide that room and board may be considered equivalent to custodial care.  However, as defined by Medicare, custodial care assists persons with ADLs.  To preserve the integrity of the pension program, VBA interprets VA regulations to provide as follows: the cost of room and board at a residential facility is a UME if such facility provides custodial care to the individual (i.e., if the facility assists the individual with two or more ADLs).  If the facility does not provide the claimant with custodial care, VA will not deduct room and board at that facility but will deduct the cost of any medical or nursing services obtained from a third-party provider.  

VBA FL 12-23 also distinguishes between Instrumental Activities of Daily Living (IADLs) and ADLs, citing 38 C.F.R. § 4.124a, Note 3 (schedule of ratings for neurological conditions and convulsive disorders).  Per that regulation, IADLs are activities other than self-care that are needed for independent living such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications and using a telephone.  These activities are distinguishable from ADLs, which refer to basic self-care and include bathing or showering, dressing, eating, getting in and out of bed or chair and using the toilet.  As a general rule, IADLs are not UMEs for pension purposes because such assistance is not a medical or nursing service.  However, VA will deduct the cost of assistance for IADLs from the individual's income when the individual is entitled to pension at the A&A or housebound rate and the facility provides medical services or assistance with ADLs to the individual (emphasis in original).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

The Appellant submitted a claim for death pension benefits in February 2012.  In response to the question "Tell us about medical, last illness, burial or other unreimbursed expenses" she included the payment of $29,400.00 to her residential community (characterized as a senior living apartment community) that was made on December 31, 2011.

In a deferred rating decision in April 2012 the RO noted that the Appellant's residential community is not listed by Medicare as being a nursing home, and appeared instead to be a retirement village.  The claim was deferred for further development, including affording the Appellant a VA examination to determine her need for aid and attendance (A&A) of another person.

The Appellant had a VA A&A examination in July 2012, performed by a physician.  The examiner stated the Appellant was able to feed herself but not able to prepare her own meals because she was unsteady on her feet.  The physician stated the Appellant needed assistance with bathing and other hygiene needs, and with medication management; she was also unable to manage her own financial affairs.  The Appellant did not require nursing home care.  The Appellant had unlimited ability to leave her residence, according to her physical tolerance; she was able to walk approximately one block with the assistance of a cane or other ambulatory aid or with the aid of another person.    

The August 2012 rating decision on appeal granted special monthly pension at the A&A rate based on the July 2012 examination.  However, she was informed that the amount of $2,450.00 per month that she paid in rent to her residence would not be allowed as an unauthorized medical expense (UME) because the facility was not shown to provide her with medical care.

In her Notice of Disagreement received in September 2012, the Appellant asserted that her residential community does provide medical services, specifically including cooking meals and transporting her to medical appointments.  She stated she is housebound and unable to drive; she is also unable to do housework due to a shoulder disability.

As documented in a March 2013 Report of Contact, the RO contacted the Appellant's residential facility directly in order to confirm the level of care that 
was being provided to the Appellant.  The facility informed the RO that the Appellant was not under skilled or intermediate care.  The facility also informed 
the RO that it is a retirement community and does not provide the Appellant with ADLs such as bathing, dressing, feeding, toileting, etc., although it does provide some IADLs.  The facility also does not provide medical or other nursing services.  

In her Substantive Appeal, received in March 2013, the Appellant asserted that her residential facility provides services she cannot receive at home such as an on-site physician, physical therapy, transportation, meal preparation and housekeeping services.  She stated the facility is an independent living community for seniors with handicapped-ready apartments; she came to that facility because she was no longer able to live at home.

The Executive Director of the Appellant's residential facility submitted a letter to VA in December 2013 defining the services provided to its residents.  The letter affirms that the facility is an independent living community for seniors that provides the following services: meal preparation and service; round-the-clock emergency services; on-site house calls by a physician's practice; housekeeping every second week; round-the-clock security and reception; occupational therapy, physical therapy and speech therapy on-site, with three elevators for ambulation issues; 
and, transportation to shopping and medical appointment three times per week.

On review of the evidence above, the Board finds, for the reasons cited below, 
that the RO properly excluded the cost of room and board as an UME toward computation of the amount of the Appellant's pension.    

The July 2012 medical examination indicates the Appellant needs assistance bathing and tending to other hygiene needs.  However, the facility has specifically indicated that they do not provide the Appellant with ADLs such as bathing, dressing, feeding, toileting, etc., although it does provide some IADLs.  Thus, the evidence does not establish that the facility provides the claimant assistance with at least two ADLs, and it does not meet the standard of providing custodial care.  

The Appellant has characterized her residential facility as an independent living community for seniors, which suggests that she is not in that facility because she needs to live in a protected environment.  The Appellant asserts that she receives medical treatment by her facility because there is a physician present.  However, the Report of Contact demonstrates that the facility does not provide medical or nursing treatment, and the letter from the Executive Director clarifies that a physician's service makes house calls to the facility.  Thus, the evidence of record does not suggest that the residential community is a medical provider or that the Appellant's residential fees go to the acquisition of medical services.  The Board notes that to the degree that the Appellant pays a third-party medical provider for on-site treatment, such payment is a deductible UME and may be excluded from her income.  

In sum, based on the evidence and analysis above the Board has found that the Appellant's room and board payments to her residential facility cannot be considered an unreimbursed medical expense for the purpose of computing her nonservice connected death pension benefits.  Accordingly, the appeal must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The appeal is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


